LAWSON, Justice.
Johnny Virgil Nations, who is confined in the penitentiary of this state, filed before a judge of the Circuit Court of Montgomery County a petition praying for his discharge in a habeas corpus proceeding. Nations was unsuccessful. He appealed to the Court of Appeals. He was unsuccessful in the Court of Appeals. Nations’ application for a rehearing in the Court of Appeals was overruled on June 18, 1963.
He has now filed in this court an original petition for writ of habeas corpus. The writ will be denied. Nations’ remedy was to come to this court by petition for writ of certiorari to-review-and revise the judgment and decision of the Court of Appeals.
The petition for writ of habeas corpus is denied.
Denied.
GOODWYN, MERRILL and HAR-WOOD, JJ., concur.